DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, drawn to figures 2-3 in the reply filed on January 26, 2022 is acknowledged.
Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 1-13 are pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Happonen et al. (US 2006/0195085), hereinafter “Happonen”.
Regarding claim 1, Happonen discloses a screw and plate system (FIGS. 3, 6), comprising: a screw (8), the screw having a shaft (12); a single male thread (13) profile disposed on the shaft, wherein the thread profile is uniform and unitary (FIGS. 2a, 5a); a plate (1), the plate having a thickness (between upper and lower surfaces); a plate hole (4) provided in the plate; and a female thread profile (18) disposed on an interior of the plate hole, wherein the female thread profile extends through the plate thickness and is configured for matching threaded engagement with the male thread profile on the shaft 
Regarding claim 2, Happonen discloses the screw and plate system of claim 1, in which, when the screw is threadably received through the plate hole and into a bone, threaded engagement between the screw and the plate is capable of locking the plate in a desired position in contact with an outer surface of the bone (¶57).  
Regarding claim 3, Happonen discloses the screw and plate system of claim 1, in which, when the screw is threadably received through the plate hole and into a bone, threaded engagement between the screw and the plate is capable of locking the plate in a desired clearance position above an outer surface of the bone (¶57).  
Regarding claim 4, Happonen discloses the screw and plate system of claim 1, in which the shaft has a length from end to end thereof, and in which the single thread profile is disposed along the entire length of the shaft (FIGS. 2a, 5a).  
Regarding claim 5, Happonen discloses the screw and plate system of claim 1, in which the screw has a head (11) disposed on one end of the shaft (FIG. 2a).  
Regarding claim 8, Happonen discloses a screw and plate system (FIGS. 3, 6), comprising: a screw (8), the screw having a shaft (12); the shaft further having a length from end to end thereof (FIGS. 2a, 5a), a single male thread profile (13) disposed on the shaft, wherein the thread profile is uniform and unitary along the entire length of the shaft (FIGS. 2a, 5a); a plate (1), the plate having a thickness (between upper and lower surfaces); a plate hole (4) provided in the plate; and a female thread profile (18) disposed on an interior of the plate hole, wherein the female thread profile extends through the plate thickness and is configured for matching threaded engagement with the male thread profile on the shaft of the screw (¶37); wherein, when the screw is threadably received through the plate hole and 
Regarding claim 9, Happonen discloses the screw and plate system of claim 8, in which, when the screw is threadably received through the plate hole and into a bone, threaded engagement between the screw and the plate is capable of locking the plate in a desired position in contact with an outer surface of the bone (¶57).  
Regarding claim 10, Happonen discloses the screw and plate system of claim 8, in which, when the screw is threadably received through the plate hole and into a bone, threaded engagement between the screw and the plate is capable of locking the plate in a desired clearance position above an outer surface of the bone (¶57).  
Regarding claim 11, Happonen discloses the screw and plate system of claim 8, in which the screw has a head (11) disposed on one end of the shaft (FIG. 2a).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Happonen in view of Matthys-Mark (US 2006/0039772).
Happonen discloses the screw and plate system of claims 1, 5, 8 and 11, further comprising an integrated driving handle rigidly connected to one end of the screw / the head.  Matthys-Mark teaches a screw (1) having a head (5) and a threaded (4) shaft (3) comprising an integrated driving handle (2) rigidly connected to the head (FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to form the screw of Happonen having an integrated driving handle as per Matthys-Mark, in order to streamline the bone plate installation process by reducing the number of components required. In this case, the screw of Happonen would include a rigidly connected driving handle that could break off once the screw was installed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775